



Joseph W. Dziedzic 2595 Dallas Parkway, Suite 310
President & Chief Executive Officer Dallas, TX 75034
+1 214.618.4945
Joseph.dziedzic@integer.net




November 30, 2017


Kirk Thor 




Dear Kirk:


On behalf of Integer Holdings Corporation (“Integer” or the “Company”), I am
pleased to present you with this revised offer for the position of Executive
Vice President & Chief Human Resources Officer, reporting directly to me. Your
position will be based at the Company’s offices in the Frisco/Plano, Texas area.
In that role, you will be a member of the Company’s Executive Leadership Team.
The “Effective Date‟ of this agreement will be the agreed upon employment start
date.
Your duties will be the duties customarily performed by a Chief Human Resources
Officer, and you agree to the best of your ability and experience that you will,
at all times, loyally and conscientiously perform all of the duties and
obligations required of and from the Company, and abide fully with the Company’s
Code of Ethics.
During the term of your employment, you further agree that you will devote all
of your business time and attention to the business of the Company and that you
will not, directly or indirectly, engage or participate in any personal,
business, charitable or other enterprise that is competitive in any manner with
the business of the Company, whether or not such activity is for compensation.


Compensation
Through compensation, benefits and annual and long term incentive programs,
Integer provides its Executives with significant opportunities on a reward for
performance basis. The objective of these programs is to recognize and reward
individual and Company performance.


Base Salary: As of the Effective Date, your base salary will be $340,000 per
annum, earned and payable bi-weekly at a rate of $13,076.92. The Company will,
in good faith, review your performance and salary on an annual basis, and will
consider appropriate increases in your salary, but will not decrease your
salary, based on your performance and the successful achievement of agreed upon
objectives. The Company’s performance year is consistent with its fiscal year.


Incentive Awards: As a member of the Executive Leadership Team, you are directly
awarded for your individual performance and impact on the Company’s short and
long term success.











--------------------------------------------------------------------------------










Beginning in 2018, you will be eligible to participate in the Company’s Short
Term Incentive (STI) plan. The STI plan provides an award reflecting your grade
level and your contributions. Your 2018 STI incentive will be 65% of your annual
base salary, or $221,000 at target. Based on the performance results achieved,
you can earn up to 150% of the total target bonus.


Also beginning in 2018, you will be eligible to participate in the Company’s
Long Term Incentive (LTI) Program. Under the LTI program, you have the
opportunity for equity awards at significant levels. It is intended to reward
performance that drives Integer in the achievement of its strategic and
operating goals. Your 2018 LTI incentive will be $240,000 at target. Based on
the performance results achieved, you can earn up to 150% of the performance
based target amounts.


Your annual merit increase, STI, and LTI awards will be granted in conjunction
with the Company’s annual performance review process, which generally concludes
within 3 months of the end of the Company’s fiscal year. The STI and LTI awards
are determined each year by the Board of Directors based on an individual’s role
and performance. Your participation in both the STI and LTI plan is subject to
the terms of the plans which the Company modifies from time to time in its
discretion.


Sign-On Equity Grant: We also are pleased to provide you with an equity grant
having an aggregate value of $320,000 in value consisting of Restricted Stock
Units (RSUs) that will vest in three equal annual installments beginning on the
last day of fiscal year 2018. The number of RSUs that you will be awarded will
be equal to $320,000 divided by the closing price per share of the Company’s
common stock on the Effective Date. If at any time the Company terminates your
employment for a reason other than Cause, then any of the RSUs that have not
previously vested at the time you employment is terminated shall immediately
vest. If you voluntarily terminate your employment, then any of the RSUs that
have not previously vested at the time you terminate your employment shall be
forfeited.


Sign-On Cash Bonus: Upon the Effective Date, you will be eligible for a $53,000
cash sign-on bonus which will be paid with your first regularly scheduled base
salary payment.


Other Benefits
You will be entitled to participate in the programs from time to time generally
offered to the similarly situated Executives of the Company. These plans,
policies and programs are subject to change at the sole discretion of the
Company. The current benefits currently include the following:


Life Insurance: At the Company’s expense, term life insurance with a total face
value of
$1,000,000, with the death beneficiary designated by you.









--------------------------------------------------------------------------------










Disability: Participation in the Executive long term disability program
currently providing a benefit equal to 60% of base salary and short-term
incentive (short-term incentive is calculated using the average of payments from
the last two years).


Executive Physical Examination: Consistent with our interest in you maintaining
your personal health, eligibility for the key management Physical Examination
Program.


Financial Planning Assistance: This benefit provides reimbursement of certain
expenses incurred in connection with your personal financial and estate
planning.


Director and Officer Liability and Fiduciary Insurance: You will be covered by
the Company’s Director and Officer Liability Insurance policies. In addition,
you will be covered by the Company’s fiduciary liability insurance for any
service related to employee benefit plans.


Reimbursement of Expenses
You will be reimbursed for reasonable expenses that you may incur on behalf of
and at the request of the Company in the performance of your responsibilities
and duties, with the expectation that you will exercise reasonable and prudent
expense control practices that are subject to audit by a designated
representative of the Compensation and Organization Committee. Given that you
may be required to attend evening events and/or dinners, the Company will
reimburse you for related business travel, hotel and meal expenses.


Change of Control
If your employment is terminated following a Change of Control, as defined under
the Change of Control Agreement to be entered into between you and the Company,
the form of which is enclosed, the Company will provide you with the payments
and benefits to which you are entitled under the terms of the Change of Control
Agreement.


Termination of Employment
If at any time during your employment the Company terminates your employment for
reason other than Cause, you will be entitled to receive a severance benefit,
payable in a single lump sum cash payment, that is equal to the sum of one year
of your current base salary at the time of your termination of employment and
the amount the Company reasonably anticipates it would otherwise have
contributed to the Company’s medical plan on your behalf for the 12 months
following the date of termination, less applicable tax











--------------------------------------------------------------------------------








withholdings. As a condition of receipt of the severance benefit, you will be
required to execute a Separation Agreement and Release satisfactory to the
Company in its reasonable discretion within 45 days after the date of
termination of your employment and not thereafter revoke the Separation
Agreement and Release as permitted therein. If you timely provide an effective
Separation Agreement and Release to the Company, the severance benefit will be
paid on the 60th day following your termination of employment.
Notwithstanding the foregoing, no severance benefit will be paid under this
paragraph if a severance benefit is payable under the Change of Control
Agreement.


If your employment is terminated for cause, you will not be eligible for the
continuation of pay or benefits with the exception of accrued benefits. “Cause”
means a material breach of this agreement, gross negligence or willful
misconduct in the performance of your duties, dishonesty to the Company, or the
commission of a felony that results in a conviction of law.


At-Will Employment
In accepting this new position with the Company, you certify that you understand
and accept that your employment will be on an at-will basis, and that except as
expressly set forth herein neither you nor any Company representative has
entered into a contract regarding the terms or the duration of your employment.
As an at-will employee, you will be free to terminate your employment with the
Company at any time, with or without cause or advance notice. Likewise, the
Company will have the right to terminate your employment at any time, with or
without cause or advance notice.


Code Section 409A Compliance
It is intended that all terms and payments under this letter comply with and be
administered in accordance with Section 409A of the Internal Revenue Code (the
“Code”) so as not to subject you to payment of interest or any additional tax
under Code Section 409A. All terms of this letter that are undefined or
ambiguous will be interpreted in a manner that is consistent with Code Section
409A if necessary to comply with Code Section 409A. If payment or provision of
any amount or benefit under this letter at the time specified would subject such
amount or benefit to any additional tax under Code Section 409A, the payment or
provision of such amount or benefit will be postponed, if possible, to the
earliest commencement date on which the payment or provision of such amount or
benefit could be made without incurring such additional tax. The Company will,
to the extent reasonably possible, amend this letter in order to comply with
Code Section 409A and avoid the imposition of any interest or additional tax
under Code Section 409A; provided, however, that no amendment is required if
such amendment would change the amount payable by the Company under this letter.













--------------------------------------------------------------------------------






Notwithstanding any other provision of the letter, if it is determined that you
are a Specified Employee and that any amount or benefit payable under this
letter (a) is subject to Code Section 409A and (b) is payable solely because you
have incurred a separation from service, then the amount or benefit will not be
paid (or begin to be paid) prior to the date that is six months after the date
of your separation from service (or, if earlier, your date of death). Payment of
any amount or benefit to which you would otherwise be entitled during the first
six months following the date of your separation from service will be
accumulated and paid on the day that is six months after the date of your
separation from service. For purposes of this letter, a “Specified Employee” is
an individual who is determined to be a “specified employee” within the meaning
of Code Section 409A.
Any reimbursement of expenses or in-kind benefits provided under this letter
subject to, and not exempt from, Code Section 409A will be subject to the
following additional rules: (i) any reimbursement of eligible expenses will be
paid on or before the last day of the calendar year following the calendar year
in which the expenses were incurred; (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any calendar year will not
affect the amount of expenses eligible for reimbursement, or in-kind benefits to
be provided, during any other calendar year; and (iii) the right to
reimbursement or in-kind benefits will not be subject to liquidation or exchange
for another benefit.


Status of Offer
This offer of employment is subject to board approval and is contingent on your
signing an Inventions, Non- Disclosure and Non-Solicitation Agreement on your
first day of employment (the form of which is enclosed), the Company receiving
satisfactory results of a pre-employment background verification and physical, a
negative result on your drug screen, and proof of your authorization to work in
the United States.


To confirm your acceptance of this position, please sign this letter on the line
below and return to my attention via email at joseph.dziedzic@integer.net.


Kirk, we are looking forward to having you join Integer as a member of the
Executive Leadership Team. Sincerely,
 
 
 
 
/s/ Joseph W. Dziedzic
 
 
 
Joseph W. Dziedzic
 
 
 
President & Chief Executive Officer


 
 
 












--------------------------------------------------------------------------------








Understood, agreed and accepted:


 
 
 
 
 
 
 
 
/s/ Kirk Thor
 
November 30, 2017
 
Kirk Thor
 
Date
 





Enclosures:
•
Change of Control Agreement

•
Officer Indemnification Agreement

•
Inventions, Non-Disclosure and Non-Solicitation Agreement






























































